Locher, J.,
concurring in judgment. I concur in the judgment and paragraph two of the syllabus only. I agree wholeheartedly with the analysis contained in the second paragraph of Justice Douglas’ concurrence. Therefore, I cannot concur in paragraph one of the syllabus.
I realize that this view appears to contradict the views expressed by my votes in Richards v. St. Thomas Hospital (1986), 24 Ohio St. 3d 27, 24 OBR 71, 492 N.E. 2d 821, and Hoffman v. Davidson (1987), 31 Ohio St. 3d 60, 31 OBR 165, 508 N.E. 2d 958. However, this apparent contradiction is a result of my personal interpretation of the term “injury.”
Webster’s Third New International Dictionary of the English Language (1981), defines “injury” as “an act that damages, harms, or hurts: an unjust or undeserved infliction of suffering or harm.” It is this definition which best reflects my interpretation of the term “injury” for the purposes of malpractice actions. In my view, “malpractice” is an “unjust or undeserved infliction of suffering or harm” by a medical practitioner upon a patient. A patient may discover that he *44or she is experiencing pain or serious discomfort but. be unaware that it is a result of an unjust or undeserved infliction of harm. Thus, it has been my understanding that when one discovers that he or she has been experiencing pain or discomfort as a result of a negligent act by a physician, he or she has then discovered that he or she has been “injured.” While the terms “malpractice” and “injury” are used separately in both Richards and Hoffman, I am not confident that the two terms are as clearly separable as those cases and the cause sub judice suggest.